Citation Nr: 0510871	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  99-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to June 30, 1998 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD.

3.  Entitlement to service connection for residuals of head 
trauma, including headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to August 
1965.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a December 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, which granted 
service connection for PTSD, effective from June 30, 1998, 
and assigned an initial evaluation of 30 percent for that 
disability, and denied a claim of entitlement to service 
connection for residuals of head trauma, to include 
headaches.  After the veteran perfected his appeal as to the 
initial evaluation assigned for disability due to PTSD, along 
with the other claims, in January 1999, the RO increased the 
assigned initial rating to 70 percent.  In September 2001, 
the Board remanded the claim of entitlement to service 
connection for residuals of head trauma.  

The Board's September 2001 denial of the claims for an 
effective date prior to June 30, 1998 and for an evaluation 
in excess of 30 percent for PTSD were appealed to the United 
States Court of Appeals for Veterans Claims (Court).  By an 
order issued in March 2003, the Court vacated the Board's 
denials of those claims.  In October 2003, the Board remanded 
the claims.  The claims appealed to the Court, together with 
the claim Remanded by the Board in September 2001, now return 
to the Board for appellate review.  

In a statement submitted in July 2004, the veteran indicated 
that he had sought service connection for a left knee 
disorder and for a neck disorder.  The RO responded to this 
correspondence, advising the veteran that no claim for 
service connection for a left knee or neck disorder had been 
received.  In a statement submitted in November 2004, the 
veteran again referenced his belief that he had a left knee 
disorder and a neck disorder which were incurred in service.  
These claims are referred to the RO for adjudication.  As 
there is a VA medical opinion of record which states that the 
veteran's headaches are due to degenerative joint disease of 
the neck, the current claim for service connection for 
headaches, claimed as residuals of head trauma, is 
intertwined with the unadjudicated claim for service 
connection for a neck disorder, and this issue is REMANDED 
for adjudication following adjudication of the intertwined 
issue.  

During the pendency of the claims on appeal, the veteran was 
granted service connection for degenerative joint disease, 
lumbosacral spine, and an initial 40 percent evaluation was 
assigned, by a July 2002 rating decision.  That July 2002 
rating decision also granted service connection for 
degenerative joint disease, right knee, and assigned a 20 
percent evaluation, and granted service connection for 
irritable bowel syndrome, and assigned a 10 percent 
evaluation.  The record does not reflect that the veteran has 
disagreed with or appealed any of these determinations, and 
no issue regarding these claims is before the Board.

The veteran also sought entitlement to special home 
adaptation benefits, specially adapted housing, automobile 
adaptive equipment, and special monthly compensation based on 
the need for aid and attendance or housebound status.  Each 
of those claims was denied by a rating decision issued in 
February 2004.  By a statement submitted in July 2004, the 
veteran indicated that he had not received notice of the 
February 2004 rating decision.  By correspondence dated in 
October 2004, the veteran was specifically provided another 
copy of that rating decision.  The claims file does not 
reflect that the veteran has submitted any disagreement with 
or appeal of the February 2004 rating decision, and the 
issues addressed in that rating decision are not before the 
Board at this time.   

The veteran requested a hearing before the Board.  The 
requested hearing was conducted in Washington, D.C., before 
the undersigned Veterans Law Judge in May 2001.

The veteran's claims are currently under the jurisdiction of 
the Nashville, Tennessee, RO.

The appeal for service connection for headaches as residuals 
of head trauma is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
veteran have been met.

2.  The veteran did not submit a claim of entitlement to 
service connection for PTSD, formal or informal, at any time 
prior to June 30, 1998.

3.  The veteran's service-connected PTSD has not been 
manifested by gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, intermittent inability to perform 
activities of daily living other than as a result of medical 
disorders other than PTSD, disorientation to time or place, 
or significant memory impairment at any time during the 
pendency of this appeal.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than June 
30, 1998 for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).

2. The criteria for an initial rating for PTSD in excess of 
70 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.125, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to the benefits he 
is seeking in this appeal.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
relevant to this appeal, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The claims on appeal were submitted after the 
enactment of the VCAA, so the VCAA is applicable to the 
claims on appeal, recognizing that the application of the 
VCAA is modified as to the requests to reopen previously-
denied claims of entitlement to service connection.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board's October 2003 remand advised the veteran that the 
claims now on appeal were being remanded so that the veterans 
could be provided with additional notice regarding the 
enactment of the VCAA and the provisions of that act.  The 
remand described the provisions of the VCAA generally and 
described the types of evidence that the veteran might submit 
to substantiate his claims.

By a letter issued in May 2004, the RO specifically notified 
the veteran of the enactment of the VCAA and of VA's duties 
to notify him as to information or evidence required to 
substantiate the claim and the duty to assist him in 
obtaining evidence.  The RO advised the veteran of the 
criteria for service connection, of the criteria for an 
increase in compensation for a service-connected disability, 
and of the criteria for an earlier effective date for a grant 
of service connection.  The RO advised the veteran of some of 
the types of evidence he might present to support his 
contentions, and specifically advised him that the statute 
allowed one year from the date of the letter for 
identification or submission of evidence relevant to his 
claims.  

A supplemental statement of the case (SSOC) was issued in May 
2004.  This SSOC advised the veteran of the provisions of 38 
C.F.R. § 3.159, as revised to incorporate and implement the 
VCAA.  

By a statement submitted in July 2004, the veteran indicated 
his disagreement with the determination set forth in the May 
2004 SSOC.  As the veteran's timely substantive appeal as to 
these issues had already been filed, this statement did not 
change the status of the claims, but it does establish that 
the veteran received the notification of the provisions of 
38 C.F.R. § 3.159.  The veteran stated that he had not 
received rating decisions dated in December 1998, July 2002, 
and February 2004.  In October 2004, the RO re-issued those 
communications.  

Another SSOC was issued in October 2004.  That SSOC again 
provided the full text of the provisions of 38 C.F.R. § 
3.159, as revised to implement and incorporate the VCAA.  The 
RO also specifically provided the complete text of 38 C.F.R. 
§§ 3.151, 3.155, 3.158, governing a determination as to when 
a claim or an informal claim has been submitted.  In 
addition, the RO included regulations governing a 
determination of service connection, and provided the 
complete text of the criteria governing evaluation of the 
severity of PTSD.  

Finally, the veteran was advised in December 2004 that his 
appeal and records were being forwarded to the Board.  He was 
advised that he had 90 days, or until the Board issued a 
decision, to request a hearing or to send additional 
evidence.

Even though less than a year has elapsed since the veteran 
was last advised of the complete text of 38 C.F.R. § 3.159, 
in October 2004, the veteran's November 2004 response to that 
SSOC indicated, in essence, that he had no further evidence 
or information to offer regarding the claims.  Under the 
circumstances, the Board is not precluded from completing 
appellate review.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103(b)).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran to develop the facts required 
to substantiate his claims.   

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  In this case, the initial AOJ 
decision was made prior to enactment of the VCAA, so notice 
of the VCAA prior to the initial AOJ decision was not 
possible.  However, the veteran has since been provided with 
notice of the enactment of the VCAA and the provisions of 
that act in several communications. 

The multiple notices provided to the appellant clearly 
satisfied the duty to notify the veteran of applicable law 
and regulations and of the evidence required to substantiate 
the claims at issue in this appeal.  The notifications 
clearly advised the appellant to identify or submit any 
relevant evidence.  The content of the notices provided fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

As the SSOCs issued in 2004 included the complete text of the 
provisions of 38 C.F.R. § 3.159, those SSOCs demonstrate 
compliance with the current decision in Pelegrini, which 
states that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has been 
afforded numerous opportunities to submit additional 
evidence, and has been provided the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA.  
The Board finds that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claims at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims on the merits.  

1.  Claim for effective date prior to June 30, 1998 for 
service connection for PTSD

The veteran submitted a claim for VA benefits for "neck, 
back, knees, head, ankle" in April 1987.  However, in August 
1987, VA determined that the character of the veteran's 
discharge from service precluded any award of veterans' 
benefits.  Thereafter, the veteran sought an upgrade of his 
discharge through the Army Board for Correction of Military 
Records (ABCMR).  A hearing was conducted by the ABCMR in 
April 1998, and the veteran was informed in May 1998 that a 
favorable decision had been made on his application for 
correction of military records.  Thereafter, on June 30, 
1998, the veteran again sought VA benefits, seeking service 
connection for PTSD, claimed as due to incarceration while in 
service.

Following receipt of the official service record reflecting 
the upgraded discharge status as corrected, the veteran was 
granted service connection for PTSD.  June 30, 1998, the date 
of receipt of the claim for service connection for PTSD, was 
assigned as the effective date for the grant of service 
connection.

Applicable law and regulations

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110(a), which provides that, 
unless specifically provided otherwise, the effective date of 
an award based on an original claim of compensation "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  

The implementing regulation provides that the effective date 
of compensation based on an original claim for service 
connection is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (emphasis added).  There is an exception to 
this effective date rule if a compensation claim is made 
within one year following the veteran's service discharge.  
However, the exception does not apply in this case as the 
veteran was discharged in 1965 and there is no evidence that 
he submitted a claim for service connection for PTSD within 
one year following his service discharge, nor does he so 
allege.

Where compensation is awarded following a revision of a 
determination as to the character of discharge, the award 
will be effective from the date on which application for 
change, correction, or modification was filed with the 
service department, the date of the receipt of the VA claim, 
or one year before the date of reopening of a previously 
disallowed claim, whichever is later.  See 38 U.S.C.A. 
§ 5110(i); 38 C.F.R. § 3.400(g).

Analysis

The veteran contends, through his representative, that an 
effective date earlier than June 30, 1998 for the grant of 
service connection for PTSD is warranted under the provisions 
of 38 C.F.R. § 3.400(g) because the veteran filed a claim for 
compensation for disabilities other than PTSD prior to June 
30, 1998, and because in 1987 he filed with the Army a 
request to have his character of discharge upgraded.    

The June 30, 1998 claim for service connection for PTSD was 
the first claim submitted by the veteran for service 
connection for that disorder, either before or following the 
grant of his discharge upgrade by the ABCMR.  No claim for 
service connection for PTSD was open and pending prior to the 
veteran's June 30, 1998 claim.

In April 1998, the Department of the Army's Board for 
Correction of Military Records determined that the veteran's 
bad conduct discharge should be upgraded to an honorable 
discharge.  The Board has considered the veteran's contention 
regarding an earlier effective date based on correction of 
his character of discharge.  The veteran contends that he is 
entitled to an award of benefits prior to June 30, 1998 
because he had sought a discharge upgrade several times 
before that discharge upgrade was granted in May 1998.   

The veteran's representative contends that the veteran is 
entitled to an earlier effective date for his award of 
service connection for PTSD under 38 C.F.R. § 3.400(g), which 
governs effectives dates of awards following the correction, 
change, or modification of a military record by the ABCMR (or 
other board established under 38 U.S.C.A. § 1552 or 1553).  
38 C.F.R. § 3.400(g) provides that, following correction of a 
military record, an award of benefits will be effective from 
the latest of these dates: (1) date application for change, 
correction, or modification was filed with the service 
department, in either an original or disallowed claim; (2) 
date of receipt of claim if claim was disallowed; or (3) one 
year prior to date of reopening of disallowed claim. 

In determining that the above regulation has no application 
in this case, the Board looks to the pertinent statutory 
provision; here, 38 U.S.C.A. § 5110(i).  This provision 
indicates that it applies "[w]henever any disallowed claim is 
reopened and thereafter allowed on the basis of new and 
material evidence resulting from the correction of the 
military records." Here, the veteran's first claim for 
service connection for PTSD, or any psychiatric disorder, was 
received at the RO on June 30, 1998.  The RO's grant of 
service connection in the December 1998 rating was not 
predicated on the reopening of a previously denied claim 
because service connection for PTSD had never been previously 
adjudicated. 

With regard to the representative's contention that an 
effective date earlier than June 30, 1998 for the grant of 
service connection for PTSD is warranted under the provisions 
of 38 C.F.R. § 3.400(g) because the veteran filed a 1987 
claim, that claim was for disorders of the neck, back, knees, 
head, and ankle.  The regulatory provision does not, however, 
as the veteran's representative contends, allow the date of 
submission of "any" claim for compensation which is 
disallowed prior to a correction of military records to be 
used as the basis for assigning an effective date of a grant 
of benefits for "any" award of compensation allowed after a 
correction of records. 

On the contrary, this provision applies to provide an 
effective date prior to the correction of military records if 
the veteran has claimed service connection for a specific 
disorder both before and after a correction of records.  
Under those circumstances, if service connection for the 
disorder was denied based on aspects of the military records 
which were later corrected, the grant of service connection 
for the previously-disallowed claim may be effective as of 
the date of the original application.  However, the fact that 
the veteran submitted a 1987 claim for service connection for 
orthopedic disorders does not allow assignment of an 
effective date in 1987 for the grant of service connection 
for PTSD.  

Because the 1987 claim did not include a claim for service 
connection for PTSD, the date of receipt of the 1987 claim 
cannot be assigned as the effective date for the grant of 
service connection for PTSD, as the claim for service 
connection for PTSD had not previously been disallowed.  The 
provision regarding "date of receipt of claim if claim was 
disallowed" refers to a circumstance in which the claim for 
the specific disorder for which service connection was 
previously sought and disallowed is resubmitted and granted; 
otherwise, other effective date regulatory provisions would 
apply.

The veteran has not provided evidence that he submitted a 
claim for service connection for PTSD, or for any psychiatric 
disorder, prior to June 30, 1998, although the pleadings 
before the Court, and development following the Board's 2003 
remand of the claim afforded him opportunity to provide such 
evidence.  

As June 30, 1998 is the date of receipt of the first, and 
only, claim of record for compensation (service connection) 
for PTSD, the Board must find that June 30, 1998, and no 
earlier, is the proper effective date for the grant of 
service connection for PTSD.  The Court held that in a case 
such as this where the law and not the evidence is 
dispositive of the claim, the claim should be denied because 
of lack of legal entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

2.  Claim for an initial evaluation in excess of 70 percent 
for PTSD

Applicable law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

In the instant case, the veteran's appeal arises from the 
original assignment of a disability rating.  With regard to 
initial rating cases, separate ratings can be assigned to 
separate periods of time, based upon the facts found - a 
practice known as "staged ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the veteran's 1998 claim for 
service connection, a 70 percent rating, the evaluation 
currently assigned for the veteran's service-connected 
psychiatric disability, encompasses occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  However, a GAF score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
and obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job.

Factual background

Post-service clinical records dated in August 1995 reflects a 
diagnosis of adjustment disorder with depressed mood and 
assignment of a GAF scale score of 75. 

On VA examination conducted in November 1998, a GAF score of 
50 was assigned.  The veteran's affect was characterized by 
some anxiety and depression and was labile.  His speech was 
normal in mechanics and content, and the associations were 
coherent and relevant.  The veteran reported sleep 
disturbances.  There was no evidence or history of psychosis.  
Another examiner who examined the veteran in November 1998 
assigned a GAF scale score of 53.

Outpatient treatment records dated from December 2002 through 
October 2004 disclose no records that the veteran is 
currently being treated for PTSD, either through individual 
therapy or medication therapy.  These records are consistent 
with the veteran's testimony at his May 2001 hearing before 
the Board, in which he testified that he was not taking any 
medication intended to treat PTSD.  Although he testified 
that he was seeing a private mental health provider at that 
time, the veteran has not indicated that any additional 
treatment records not yet associated with the claims files 
are available from the provider he was seeing in 1998.  By a 
statement submitted in July 2003, the veteran specifically 
indicated that he had no additional evidence to submit.

December 2002 VA treatment records reflect that no 
medications generally used to treat PTSD or other psychiatric 
disorders were being obtained from VA.  July 2004 VA 
treatment records reflect that the medications the veteran 
was obtaining from VA, including Tramadol (used to treat 
prostate problems), terazosin (an analgesic), simvastin (used 
to lower cholesterol), and omeprazole (used to treat 
gastrointestinal problems), did not include any medication 
generally used to treat PTSD or other psychiatric disorders.  

VA outpatient treatment records dated from October 2003 
through October 2004 reflect that the veteran has continued 
to appropriately seek medical care for his medical disorders 
and that he is able to communicate effectively with his 
medical care providers.

The veteran's written communications, including statements 
received in July 2004, November 2004, and January 2005 
reflect that the veteran remains able to effectively 
communicate in writing his contentions and arguments related 
to his appeal for benefits.  

Analysis

There is no evidence that the veteran has manifested any of 
the criteria for a total schedular evaluation for PTSD.  The 
VA clinical records are devoid of evidence that the veteran 
manifested gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, or intermittent inability to perform 
activities of daily living, at any time during the pendency 
of this appeal.

Rather, the evidence of record clearly establishes that the 
veteran is able to appropriately seek clinical care for his 
numerous medical problems, that he is able to communicate his 
medical problems and concerns to the treating providers, and 
that the veteran's PTSD does not cause such interference with 
the clinical care of his medical disorders that any medical 
provider has noted such difficulties. 

This evidence, although not directly from a provider of 
psychiatric care, is nevertheless persuasive evidence that 
the veteran does not manifest gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, or persistent 
danger of hurting himself or others.  

The evidence clearly reflects that the veteran is, as a 
result of his multiple physical impairments, unable to 
perform certain activities of daily living, and he has 
requested assistance with housekeeping, and has requested 
assistive devices, to include a wheelchair.  The medical 
evidence of record reflects that the veteran's inability to 
perform certain activities of daily living without assistance 
is attributable to disorders other than PTSD.

The preponderance of the evidence is against a schedular 
initial evaluation in excess of 70 percent at any time during 
the pendency of this appeal.  The evidence as to whether an 
evaluation in excess of 70 percent is warranted is not in 
equipoise, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable determination.  


ORDER

The appeal for an effective date prior to June 30, 1998 for 
an award of service connection for PTSD is denied.

The appeal for an increased initial evaluation in excess of 
70 percent for PTSD is denied.


REMAND

By statements submitted in July 2004, November 2004, and 
January 2005, the veteran has indicated that he wishes to 
submit a claim of entitlement to service connection for a 
neck disorder.  The RO has not yet adjudicated that claim.  
The VA examiner who conducted March 2002 examination opined 
that the veteran's headaches were secondary to degenerative 
joint disease of the cervical spine.  

Therefore, it would be unfair to the veteran to complete 
appellate review of the claim for service connection for 
headaches until the veteran's claim for service connection 
for a neck disorder is adjudicated.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 
(1992); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board notes that it does not have jurisdiction over the 
claim for service connection for a neck disorder, as no 
initial adjudicative determination has been issued and no 
notice of disagreement has been submitted.  The fact that an 
issue is inextricably intertwined with an issue on appeal 
does not establish that the Board has jurisdiction of the 
issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed.  The 
veteran's claim of entitlement to service connection for 
headaches, claimed as a residual of head trauma, is deferred 
until adjudication of his claim for service connection for a 
neck disorder is completed.  

Any additional actions regarding the appealed claim of 
entitlement to service connection for headaches, to include 
as secondary to head trauma, which may be required as a 
result of changes in interpretation of the VCAA which may be 
issued after the date of this Board decision should also be 
completed.  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Advise the veteran of the evidence 
required to substantiate the claim on 
appeal, and advise the veteran that it is 
his responsibility to identify any 
evidence, of any type, he wants VA to 
attempt to obtain.  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  If there 
are any additional documents, reports, or 
types of 


records which might substantiate his 
claim, he should identify such records.  
In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate the claim on appeal.  
Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  After adjudication of the veteran's 
claim of entitlement to service 
connection for a neck disorder, the claim 
of entitlement to service connection for 
headaches should be adjudicated.  Any 
further development necessary at the time 
of the re-adjudication should be 
completed, to include obtaining 
additional medical records or obtaining 
additional VA examination, if necessary 
to make a determination on the claim.  

3.  If any decision with respect to the 
claim on appeal remains adverse to the 
veteran, he and his representative should 
be furnished an SSOC and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

